As filed with the Securities and Exchange Commission on August 25, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DESTINATION XL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 04-2623104 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 555 Turnpike Street, Canton, Massachusetts (Address of Principal Executive Offices) (Zip Code) DESTINATION XL GROUP, INC. 2 (Full title of the plan) Robert S. Molloy Senior Vice President, General Counsel and Secretary Destination XL Group, Inc. 555 Turnpike Street
